DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1 and 6.
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.
The Applicant has argued Garrod is not combinable with Huang as Garrod teaches “doping a high concentration in the waveguide results in free carrier loss, which is an undesired technical feature a person skilled in the art would want to avoid”.
The Examiner notes that Huang, not Garrod was relied upon to teach doping of the waveguides. Further, Garrod appears to want to avoid free carrier loss within the clads and does not seem to mention doping of the waveguides being related to this avoidance within the clads as is implied by the Applicant. The combination of Huang in view of Garrod is therefore found both reasonable and obvious to one of ordinary skill in the art.

The Applicant has argued neither Huang nor Garrod teach the clad indices to be different as claimed.
The Examiner notes new art is cited to account for this new claim language.

Claim Rejections - 35 USC § 112
The previous 112 rejection is withdrawn due to the current amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2011/0128982) in view of Garrod et al. (“50% continuous wave wallplug efficiency from 1.53um emitting broad area diode lasers”, Applicant submitted prior art) and Ryvkin et al. (US 2011/0134951).
	With respect to claim 1, Huang teaches a method of manufacturing (fig.1, [0008], device is fabricated) an optical semiconductor apparatus (fig.1), wherein the apparatus  is configured to operate in a single fundamental transverse mode ([0011, 21] mode shape indicating the single spatial mode is fundamental) of wavelength range ~1050 nm ([0021]) and the apparatus comprises a waveguide layer (fig.1 #12/14/16) of a III-V compound material ([0013-14]) between an n-doped cladding layer (fig.1 #18) and a p-doped cladding layer (fig.1 #10); the waveguide layer includes an first waveguide part (fig.1 #16), and an active layer (fig.1 #14) located between the first waveguide part and the p-doped cladding layer, the active layer being asymmetrically within the waveguide layer closer to the p-doped cladding layer than to the n-doped cladding layer (fig.1); a first end (fig.1 lower) of the first waveguide part is adjacent to the n-doped cladding layer; a second end (fig.1 upper) of the first waveguide part is adjacent to a first end (fig.1 lower) of the active layer; and doping a desired donor density in the first waveguide part equal to or higher than 2* 1017 cm-3 for controlling the carrier density dependent internal optical loss in the first waveguide part ([0013] the carrier density dependent internal optical loss necessarily controlled via dopant level) of the compound material. Huang further teaches the refractive indices of the clads to be related ([0013] based on Al content), the refractive indices of the waveguide portions #12/16 to overlap ([0013] based on the Al content), and the use of quaternary materials for implementing different wavelengths ([0023]). Huang does not specify the indices of the waveguide portions excluding the active to be constant, or the use of quaternary waveguide materials or enabling 1400-1700nm output wavelength. Garrod teaches a similar laser structure (fig.1) in a similar emission range (title) which makes use of a waveguide layer (fig.1 central), the waveguide layer includes a second waveguide part (fig.1 on p-side of QW) and the active layer is located between the first waveguide part and the second waveguide part (fig.1); the first end (upper) of the second waveguide part is adjacent to the p-doped cladding layer; the second end (lower) of the second waveguide part is adjacent to the second end (upper) of the active layer; the refractive indices of the largest waveguide portions to be equal (fig.1, table 1), the use of quaternary materials for the waveguide (table 1) and emission in the 1400-1700nm range (title). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Huang as demonstrated by Garrod to utilize equal indices of refraction within the waveguide excluding the active region as Huang has suggested those relationships are possible based on the Al content ([0013-14]) and would enable a tailoring of the mode location within the device to a desired region as desired by Huang ([0015-16]). Further it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Huang as demonstrated by Garrod to use quaternary materials for the waveguide and an output in the 1400-1700nm range in order to tailor the materials to enable a desired output frequency as Huang has suggested use of such materials and change in wavelength ([0023]) and Garrod has indicated such wavelengths are useful for pumping solid state lasers imaging and eye safe communications (pg.1 col.1 para.1). 
Huang does not specify the refractive index of the n-clad to be larger than the p-clad. Ryvkin teaches a related laser device (fig.1/4) wherein the refractive index of the n-clad is larger than the p-clad ([0032]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Huang as demonstrated by Ryvkin to utilize the refractive index of the n-clad to be larger than the p-clad as Huang has suggested those relationships are possible based on the Al content ([0013-14]) and would enable a tailoring of the mode location within the device to a desired region as desired by Huang ([0015-16]) and as is taught by Ryvkin ([0034]).
With respect to claim 2, Huang teach setting the donor density ND of the first waveguide part equal to or higher than 5* 1017 cm3 ([0013]).  
With respect to claim 3, Huang setting the donor density ND so as to cause the electric drift current to be a dominant part of the injection current in the first waveguide part ([0013] inherently occurring at uppermost value).  
With respect to claim 4, Huang further teaches the waveguide layer includes a second waveguide part (fig.1 #12) and the active layer is located between the first waveguide part and the second waveguide part (fig.1); a first end of the second waveguide part is adjacent to the p-doped cladding layer (fig.1 #12 top); a second end of the second waveguide part (fig.1 #12 bottom) is adjacent to the second end of the active layer (fig.1 #14 upper); and forming the second waveguide part between the active layer and the p- doped cladding layer thinner than the first waveguide part (fig.1, [0013]).  
With respect to claim 5, Huang further teaches forming the second waveguide part the thickness of which is equal to or less than 0.3 um ([0013]).   
With respect to claim 6, Huang teaches a optical semiconductor apparatus that comprises a waveguide layer (fig.1 #12/14/16) between an n-doped cladding layer (fig.1 #18) and a p-doped cladding layer (fig.1 #10), wherein the apparatus is configured to operate in a single fundamental transverse mode ([0011, 21] mode shape indicating the single spatial mode is fundamental) of wavelength range ~1050 nm ([0021]), and the waveguide layer of a III-V compound material ([0013]) includes a first waveguide part (fig.1 #16), and an active layer (fig.1 “#14) located between the first waveguide part and the p-doped cladding layer (fig.1), the active layer being asymmetrically within the waveguide layer closer to the p-doped cladding layer than to the n-doped cladding layer (fig.1); a first end (fig.1 lower) of the first waveguide part is adjacent to the n-doped cladding layer;-5-RYVKIN et al.Atty Docket No.: GPK-227-330Appl. No.: To Be Assigned a second end (fig.1 upper) of the first waveguide part is adjacent to a first end (fig.1 lower) of the active layer; and the first waveguide part has doping density equal to or higher than 2*1017 cm3 for controlling the carrier density dependent internal optical loss in the first waveguide part ([0013] the carrier density dependent internal optical loss necessarily controlled via dopant level) of the compound material.  Huang further teaches the refractive indices of the clads to be related ([0013] based on Al content), the refractive indices of the waveguide portions #12/16 to overlap ([0013] based on the Al content), and the use of quaternary materials for implementing different wavelengths ([0023]). Huang does not specify, the indices of the waveguide portions excluding the active to be constant, or the use of quaternary waveguide materials or enabling 1400-1700nm output wavelength. Garrod teaches a similar laser structure (fig.1) in a similar emission range (title) which makes use of a waveguide layer (fig.1 central), the waveguide layer includes a second waveguide part (fig.1 on p-side of QW) and the active layer is located between the first waveguide part and the second waveguide part (fig.1); the first end (upper) of the second waveguide part is adjacent to the p-doped cladding layer; the second end (lower) of the second waveguide part is adjacent to the second end (upper) of the active layer; the refractive indices of the largest waveguide portions to be equal (fig.1, table 1), the use of quaternary materials for the waveguide (table 1) and emission in the 1400-1700nm range (title). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Huang as demonstrated by Garrod to utilize equal indices of refraction within the waveguide excluding the active region as Huang has suggested those relationships are possible based on the Al content ([0013-14]) and would enable a tailoring of the mode location within the device to a desired region as desired by Huang ([0015-16]). Further it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Huang as demonstrated by Garrod to use quaternary materials for the waveguide and an output in the 1400-1700nm range in order to tailor the materials to enable a desired output frequency as Huang has suggested use of such materials and change in wavelength ([0023]) and Garrod has indicated such wavelengths are useful for pumping solid state lasers imaging and eye safe communications (pg.1 col.1 para.1). 
Huang does not specify the refractive index of the n-clad to be larger than the p-clad. Ryvkin teaches a related laser device (fig.1/4) wherein the refractive index of the n-clad is larger than the p-clad ([0032]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Huang as demonstrated by Ryvkin to utilize the refractive index of the n-clad to be larger than the p-clad as Huang has suggested those relationships are possible based on the Al content ([0013-14]) and would enable a tailoring of the mode location within the device to a desired region as desired by Huang ([0015-16]) and as is taught by Ryvkin ([0034]).
With respect to claim 7, Huang the apparatus is one of the following: a laser and an optical amplifier ([0007]).  
With respect to claim 8, Huang, as modified, teaches the apparatus comprises at least one of the following: InGaAsP and AlGaInAs (Huang [0023], Garrod table 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach similar structures and/or doping of the waveguides in an asymmetric guide device:
US 2013/0287057, 6606334, 2011/0128982, 2006/0126688, 2005/0031000, 6167073, 7667226.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828